Citation Nr: 1814878	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 RO decision.  

The Veteran provided sworn testimony in support of his appeal during an August 2015 videoconference hearing before the undersigned Veterans Law Judge.  The Board denied the appeal in November 2015.  The Veteran then perfected an appeal of the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court endorsed a joint motion for remand (JMR) filed by both parties to the case, vacated the Board's November 2015 decision, and remanded the appeal for further evidentiary development. 

In December 2016, the Board remanded this matter for action consistent with the JMR as well as additional development.  Specifically, the additional requested development included attempts to obtain outstanding service personnel records, including those relating to June 1978 Article 15 proceedings involving drug paraphernalia possession.  The RO failed to do so.  As the RO did not substantially comply with the December 2016 remand instructions, this matter must be remanded for full compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the RO recertified this matter to the Board, the Veteran's attorney requested and was granted extensions to submit additional argument or evidence.  In June 20, 2017 correspondence, the Veteran's attorney requested and was granted a 90-day extension (until September 20, 2017).  In August 2017, the Veteran's attorney submitted an appeal brief.  Most recently, in November 14, 2017 correspondence, the Veteran's attorney requested and was granted another 90-day extension (until February 14, 2018).  That extension of time has elapsed and the attorney has not submitted any further argument or evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As discussed above, the Board finds that the RO did not substantially comply with the December 2016 remand.  Therefore, this matter must be remanded for full compliance.  See Stegall, supra.  In a deferred rating decision, the RO declined to order the development the Board requested, noting that personnel records had already been obtained in 2010.  However, as explained in the prior remand, since his private attorney alleges records remain outstanding, an additional attempt must be made.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate institutions to secure the Veteran's complete service personnel records relevant to his June 1978 Article 15 charge and proceedings, including but not limited to all outstanding records of the twelve counseling sessions referenced in a July 1978 memorandum recommending approval of separation under the provisions of para. 5-31, AR 635-200.  Document all attempts and any negative responses.  Upon receipt of any negative responses, promptly notify the Veteran and his representative.

2. Only AFTER obtaining as many of the above-requested records as possible, then proceed to the following instructions.

3. Return the Veteran's claims file to the April 2017 VA examiner (or to another qualified VA examiner, if that person is no longer available) for an addendum medical opinion addressing the following, with a full supporting rationale:  whether it is at least as likely as not (50 percent probability or more) that the Veteran contracted hepatitis C during service, with express consideration of any additional service records associated with the claims file after this remand (if any).  The examiner specifically should clarify the following April 2017 medical opinion findings, with a full supporting rationale: 

a. Given the April 2017 finding that the biological plausibility of transmitting hepatitis C through air gun injections is "a known and accepted fact," please contrast the risk of hepatitis C transmission in this matter against the risk of hepatitis C transmission found to be "strongly associated" with intravenous and intranasal drug use. 

b. In light of the Veteran's infrequent intravenous drug use in service and his post-service drug use, including intranasal cocaine usage (also a risk factor for hepatitis C), if possible, please contrast the likelihood of contracting hepatitis C through in-service drug use versus post-service drug use.

If any requested findings are not possible without resort to mere speculation, then the examiner must explain why.

4. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

